Name: Commission Implementing Regulation (EU) NoÃ 72/2013 of 25Ã January 2013 amending Regulations (EC) NoÃ 180/2008 and (EC) NoÃ 737/2008 as regards the period of designation of certain laboratories as EU reference laboratories Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: Europe;  agricultural activity;  means of agricultural production;  fisheries;  agricultural policy;  research and intellectual property
 Date Published: nan

 26.1.2013 EN Official Journal of the European Union L 26/9 COMMISSION IMPLEMENTING REGULATION (EU) No 72/2013 of 25 January 2013 amending Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards the period of designation of certain laboratories as EU reference laboratories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (1), and in particular Article 55(1) thereof, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (2), and in particular Article 19(d) thereof, Whereas: (1) By Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (3), the Commission designated ANSES with its laboratories for animal health and equine diseases, France, as the EU reference laboratory for equine diseases other than African horse sickness for a period of five years from 1 July 2008 and set up its functions, tasks and procedures regarding collaboration with laboratories responsible for diagnosing infectious diseases of equidae in the Member States. (2) By Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (4), the Commission designated the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, as the EU reference laboratory for crustacean diseases for a period of five years from 1 July 2008. (3) In order to ensure a high quality and uniformity of analytical and diagnostic results in the Union, it is important that the designated EU reference laboratories for equine diseases other than African horse sickness and for crustacean diseases continue to carry out their activities for another five year period. (4) The period for which those laboratories were designated as EU reference laboratories should therefore be extended. (5) After the entry into force of the Treaty of Lisbon, the laboratories listed in Regulation (EC) No 737/2008 previously referred to as Community reference laboratories should now be referred to as European Union (EU) reference laboratories. (6) Regulations (EC) No 180/2008 and (EC) No 737/2008 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EC) No 180/2008, the date 30 June 2013 is replaced by the date 30 June 2018. Article 2 Article 1 of Regulation (EC) No 737/2008 is replaced by the following: Article 1 The Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, is hereby designated as the EU reference laboratory for crustacean diseases from 1 July 2008 until 30 June 2018. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 24.11.2006, p. 14. (2) OJ L 192, 23.7.2010, p. 1. (3) OJ L 56, 29.2.2008, p. 4. (4) OJ L 201, 30.7.2008, p. 29.